
	

113 SRES 493 ATS: Designating July 11, 2014, as Collector Car Appreciation Day and recognizing that the collection and restoration of historic and classic cars is an important part of preserving the technological achievements and cultural heritage of the United States.
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 493
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Tester (for himself, Mr. Burr, and Mr. Begich) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating July 11, 2014, as
		  Collector Car Appreciation Day and recognizing that the collection
		  and restoration of historic and classic cars is an important part of preserving
		  the technological achievements and cultural heritage of the United
		  States.
	
	
		Whereas many people in the United States maintain classic
			 automobiles as a pastime and do so with great passion and as a means of
			 individual expression;
		Whereas the Senate recognizes the effect that the more
			 than 100-year history of the automobile has had on the economic progress
			 of the
			 United States and supports wholeheartedly all activities involved in the
			 restoration and exhibition of classic automobiles;
		Whereas the collection, restoration, and preservation of
			 automobiles is an activity shared across generations and across all
			 segments of
			 society;
		Whereas thousands of local car clubs and related
			 businesses have been instrumental in preserving a historic part of the
			 heritage
			 of the United States by encouraging the restoration and exhibition of such
			 vintage works of art;
		Whereas automotive restoration provides well-paying,
			 high-skilled jobs for people in all 50 States; and
		Whereas automobiles have provided the inspiration for
			 music, photography, cinema, fashion, and other artistic pursuits that have
			 become part of the popular culture of the United States: Now, therefore,
			 be
			 it
		
	
		That the Senate—(1)designates July
			 11, 2014, as Collector Car Appreciation Day;
			(2)recognizes that
			 the collection and restoration of historic and classic cars is an
			 important
			 part of preserving the technological achievements and cultural heritage of
			 the
			 United States; and
			(3)encourages the
			 people of the United States to engage in events and commemorations of
			 Collector
			 Car Appreciation Day that create opportunities for collector car owners to
			 educate young people about the importance of preserving the cultural
			 heritage
			 of the United States, including through the collection and restoration of
			 collector cars.
			
